--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CareView Communications, Inc. 10-Q [crvw-10q_033112.htm]
 
EXHIBIT 10.103
 
CONSULTING AGREEMENT


AGREEMENT by and between CareView Communications, Inc. (the “Company”) having
its principal place of business at 405 State Highway 121 Bypass, Suite B240,
Lewisville, Texas 75067 and Heartland Energy Partners, LLC, (the “Consultant”)
having its principal place of business at 4601 N. Fairfax, Suite 110, Arlington,
VA 22203. The Agreement will become effective upon the date of the signing of
this Agreement by both parties (the “Effective Date”).


WHEREAS, the Company desires to retain the Consultant for consulting services in
connection with the Company’s business affairs on a non-exclusive basis, and the
Consultant is willing to undertake to provide such services as hereinafter fully
set forth:


WITNESSETH


NOW THEREFORE, the parties agree as follows:



 
1.
Term: Twelve (12) months from the date that the Company is approved by the
United State General Services Administration (“GSA”), however this Agreement may
be cancelled by either party with 30 days written notice (the “Termination
Date”).
       
2.
Nature of Services: The Company hereby engages the Consultant to render the
services hereinafter described during the term hereof (it being understood and
agreed that the Consultant is free to tender the same or similar services to any
other entity selected by it that does not compete with the business of the
Company):
         
Former VA Deputy Secretary Gordon Mansfield and Mr. John English will develop,
coordinate, manage and execute a comprehensive strategy for the development of a
working relationship with the Company and members of its VA team. Consultant
will devise a strategy on several initiatives listed below within the Department
of Veterans Affairs (VA), including the following:




 
●
Raise CareView Profile at the VA
   
This engagement will include the services of both John English and former VA
Deputy Secretary Gordon Mansfield. Secretary Mansfield will provide the Company
with the higher profile and credibility needed amongst VA/VHA leaders. Obvious
efforts will be made within VHA amongst VISN leadership, Patient Care Services,
Office of Disability and Medical Assessment, Office of Deputy Undersecretary for
Health of Policy and Services, and the VHA Undersecretary’s office. It is
important to garner additional exposure within program offices and mid-level
management who are both stationed in the field and at central office in
Washington.
       
●
Expand on Current VA Footprint
   
Secretary Mansfield and Mr. English will work with the Company to develop a
strategy based on the existing VA footprint in Arkansas to not only raise the
profile, but to also raise awareness within VA of the value that the Company
will bring in the area of patient safety with the minimization of falls. In
addition to meetings, additional awareness should be made through the
development of white papers, which will be distributed amongst VA management
highlighting the Company offerings. The Veteran Service Organizations should
also be an important component of the efforts to raise awareness regarding the
Company’s ability to increase patient safety within the individual medical
center.

 
 
1

--------------------------------------------------------------------------------

 
 

 
●
Meetings
   
Secretary Mansfield and Mr. English will utilize their contacts within the VA
stakeholder community to garner the audience and exposure needed to accomplish
the goals set out by the Company. It is important to note, that Mr. Mansfield
and Mr. English do not view their role as strictly door openers to schedule an
abundant amount of meetings. Rather, they should be viewed as a collaborative
partner with the Company to assist with formulating a comprehensive strategy and
the execution of that strategy with the purpose of reaching goals and
objectives. The introduction of the Company to these senior leaders with
subsequent follow-up meetings will be a top priority. We recommend the following
initial meetings:

 

 
o
Targeted VISN Directors
 
o
Undersecretary of VHA
 
o
Deputy Undersecretary of VHA for Health of Policy and Services
 
o
Office of Disability and Medical Assessment
 
o
Patient Care Services
 
o
Hospital Executive Leadership




 
3.
Responsibilities of the Company: The Company shall provide the Consultant with
all public, non-private financial and business information about the Company as
reasonably requested by the Consultant in a timely manner. In addition,
executive officers, management and directors of the Company shall make
themselves available for personal consultations either with the Consultant
and/or third party designees, subject to reasonable prior notice, pursuant to
the request of the Consultant.
         
4.
Compensation: For corporate finance, business development, strategic planning,
investor relations, and other consulting work, the Company agrees to pay and/or
issue to the Consultant the following:
           
(a)
Cash Fee – A monthly cash fee of US$10,000, the first payment of which is due
within ten (10) business days after receiving GSA approval, with subsequent
monthly payments due thereafter for the duration of the Agreement unless
terminated.
           
(b)
Warrants – A one-time issuance of five-year warrants to purchase 1,000,000
shares of the Company’s common stock at an exercise price equal to the ten (10)
day average closing price ending on the day before the Effective Date; provided
however in no event shall the exercise price be lower than $1.50 per share. The
warrants will vest on the following schedule: Commencing on or near the date of
the GSA approval, every ninety (90) days thereafter the Company and the
Consultant shall meet to discuss the effectiveness of Consultant’s services.
Said performance will then be evaluated and the vesting of warrants shall be
determined at the sole discretion of Steve Johnson and the Board of Directors.
Should the Agreement be terminated, any warrants not yet vested will be
cancelled.
         
5.
Expenses: The Company shall reimburse the Consultant for actual out-of pocket
expenses incurred by the Consultant in connection with the performance by the
Consultant of its duties hereunder. The Consultant shall not incur any expenses
over $500.00 without obtaining prior written approval from the Company.
         
6.
Complete Agreement: This Agreement contains the entire Agreement between the
parties with respect to the contents hereof supersedes all prior agreements and
understandings between the parties with the respect to such matters, whether
written or oral. Neither this Agreement, nor any term or provisions hereof may
be changed, waived, discharged or amended in any manner other than by any
instrument in writing, signed by the party against which the enforcement of the
change, waiver, discharge or amendment is sought.

 
 
2

--------------------------------------------------------------------------------

 
 

 
7.
Counterparts: This Agreement may be executed in two or more counterparts, each
of which shall be an original but all of which shall constitute one Agreement.
         
8.
Disclosure: Any financial advice rendered by the Consultant pursuant to this
Agreement may not be disclosed publicly in any manner without the prior written
approval of the Consultant, unless required by law or statute or any court,
governmental or regulatory agency. All non-public information given to the
Consultant by the Company will be treated by the Consultant as confidential
information and the Consultant agrees not to make use of such information other
than in connection with its performance of this Agreement, provided however that
any such information may be disclosed if required by any court or governmental
or regulatory authority, board or agency. “Non-public information” shall not
include any information which (i) is or becomes generally available to the
public other than as a result of a disclosure by the Consultant; (ii) was
available to the Consultant prior to its disclosure to the Consultant by the
Company, provided that such information is not known by the Consultant to be
subject to another confidentiality agreement with another party; or (iii)
becomes available to the Consultant on a non-confidentiality basis from a source
other than the Company, provided that such source is not bound by a
confidentiality agreement with the Company.
         
9.
Notice: Any or all notices, designations, consents, offers, acceptance or other
communication provided for herein shall be given in writing and delivered in
person or by registered or certified mail, return receipt requested, directed to
the address shown below unless notice of a change of address is furnished:



If to the Consultant:


Heartland Energy Partners, LLC
4601 N. Fairfax, Suite 110
Arlington, VA 22203
Attention: John English


If to the Company:


CareView Communications, Inc.
405 State Highway, Suite B240
Lewisville, Texas 75067
Attention: Steve Johnson



 
10.
Severability: If any provision of this Agreement is held invalid, illegal or
unenforceable,
           
(a)
the validity, legality and enforceability of the remaining provisions of this
Agreement are not affected or impaired in any way; and
           
(b)
the parties shall negotiate in good faith in an attempt to agree to another
provision (instead of the provision held to be invalid, illegal or
unenforceable) that is valid, legal and enforceable and carries out the parties’
intentions to the greatest lawful extent under this Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 

 
11.
Assignments and Delegations:
           
(a)
No Assignments By Consultant. The Consultant may not assign any of its rights or
delegate any performance under this Agreement except with the prior written
consent of the Company. The Company may withhold consent for any or no reason in
its sole and absolute discretion. All assignments of rights are prohibited under
this subsection, whether they are voluntary or involuntary, by merger,
consolidation, dissolution, operation of law, or any other manner.
           
(b)
No Delegations By Consultant. The Consultant may not delegate any performance
under this Agreement.
           
(c)
Ramifications of Purported Assignment or Delegation. Any purported assignment of
rights or delegation of performance in violation of this Section is void.
         
12.
Choice of Law: The laws of the State of Texas govern all matters arising out of
or relating to this Agreement, including, without limitation, its
interpretation, construction, performance, and enforcement.
         
13.
Designation of Forum: Any party bringing a legal action or proceeding against
any other party arising out of or relating to this Agreement may bring the legal
action or proceeding in the United States District Court for the North District
of Texas or in any court of the State of Texas sitting in Denton County.
         
14.
Waiver of Right to Contest Jurisdiction: Each party waives, to the fullest
extent permitted by law,
           
(a)
any objection which it may now or later have to the laying of venue of any legal
action or proceeding arising out of or relating to this Agreement brought in any
court of the State of Texas sitting in Denton County, or the United States
District Court for the North District of Texas; and
           
(b)
any claim that any action or proceeding brought in any such court has been
brought in an inconvenient forum.
         
15.
Submission to Jurisdiction: Each party to this Agreement submits to the
nonexclusive jurisdiction of
           
(a)
the United States District Court for the North District of Texas and its
appellate courts, and
           
(b)
any court of the State of Texas sitting in Denton County and its appellate
courts, for the purposes of all legal actions and proceedings arising out of or
relating to this Agreement.
         
16.
Complete Agreement: This Agreement constitutes the final agreement between the
parties. It is the complete and exclusive expression of the parties’ agreement
on the matters contained in this Agreement. All prior and contemporaneous
negotiations and agreements between the parties on the matters contained in this
Agreement are expressly merged into and superseded by this Agreement. The
provisions of this Agreement may not be explained, supplemented, or qualified
through evidence of trade usage or a prior course of dealings. In entering into
this Agreement, neither party has relied upon any statement, representation,
warranty, or agreement of the other party except for those expressly contained
in this Agreement. There are no conditions precedent to the effectiveness of
this Agreement other than those expressly stated in this Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 

 
17.
Amendments: The parties may amend this Agreement only by a written agreement of
the parties that identifies itself as an amendment to this Agreement.
         
18.
Miscellaneous:
           
(a)
All final decisions with the respect to consultation, advice and services
rendered by the Consultant to the Company shall rest exclusively with the
Company, and the Consultant shall not have any right or authority to bind the
Company to any obligation or commitment.
           
(b)
The Consultant shall render the services pursuant to this agreement in
compliance with the rules and policies of the NASDAQ, or such other stock
exchange as the Company’s shares may be listed on from time to time.



Agreed and accepted on April 29, 2012 by and between:


CareView Communications, Inc.
 
Heartland Energy Partners, LLC
     
/s/Steven Johnson
 
/s/John English
Steve Johnson, President
 
John English, Managing Member

 
 
 5

--------------------------------------------------------------------------------